Citation Nr: 9901199	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  96-45 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for spinal meningitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant, and spouse


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from February 1951 to April 
1952.

This matter comes before the Board of Veterans Appeals 
(Board) from a February 1996 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  




FINDING OF FACT

The appellant did not have recognized service in the Armed 
Forces of the United States prior to February 1951.  



CONCLUSION OF LAW

The appellant does not meet the eligibility requirements for 
entitlement to VA benefits prior to February 1951.  38 
U.S.C.A. §§ 101(2), (24), 5107(a) (West 1991); 38 C.F.R. §§ 
3.1, 3.5, 3.8, 3.9, 3.203 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veterans DD-214, Report of Separation Form the Armed 
Forces of the United States, received in April 1952, shows 
that the veteran had active service from February 1951 to 
April 1952.  It was reported that excluding this period, he 
had no other net service completed for pay purposes.  It was 
also reported that he had two years, two months, and three 
days of other service, under the Act of 16 June 1942, 
completed for pay purposes.  It was also noted that the 
veteran had entered the current period of active service at 
Fort Jackson, South Carolina.  The dates of his last civilian 
employment were reported to have been from 1950 to 1951.  It 
was also reported that he had no overseas service.

In an informal information reply dated in September 1988, the 
National Personnel Records Center (NPRC) indicated that the 
veterans service records did not contain a certificate of 
discharge or its equivalent.  The NPRC attached to this 
statement, a NA (National Archives) Form 13038, Certification 
of Military Service, reporting that the veteran had active 
service with the Army of the United States from December 1948 
to April 1952.

In an application for compensation received in April 1995, 
the veteran reported that he had had active service from 
December 1948 to April 1952.  He further reported that he was 
claiming entitlement to service connection for spinal 
meningitis incurred in December 1948, and for joint problems 
due to spinal meningitis incurred in 1948.  Later in the same 
application he reported that the treatment for joint problems 
had occurred in 1949.

In May 1995, the NPRC notified the RO that there were no 
medical records on file at NPRC.  The NPRC further notified 
the RO that the veterans correct service dates were from 
February 1951 to April 1952.  It was reported that service 
from December 1948 to February 1951 appeared to have been 
inactive reserve service. 

In affidavits dated in October 1993, and received in May 
1995, the veterans brother and sister-in-law reported that 
they had observed him at his bedside, in the Fort Jackson 
Infirmary, and talked to doctors and nurses who verified that 
the veterans condition was critical and that he suffered 
from spinal meningitis.  

In an affidavit dated in October 1993, and received in May 
1995, the veterans current spouse reported that between 
February and March 1949 she had received a letter from the 
veteran in which he wrote that he had been very ill with 
spinal meningitis.  He also wrote that his mother, father, 
brother, and sister-in-law had visited him in the hospital 
while he was sick.  She further reported that in April 1949 
while the veteran was on leave to recuperate from his 
illness, he described the nature of his illness and the 
length of his confinement in the hospital.

In a request for information needed to reconstruct medical 
data completed in June 1995, the veteran reported that he had 
been treated for spinal meningitis from December 1948 to 
February 1949.

In December 1995, the NPRC reported that a search of sick and 
morning reports for the period from 1948 to 1949, had 
revealed no findings referable to the veteran.

In July 1996, Dr. Robert Blair, M.D., evaluated the veteran 
primarily for symptoms associated with bipolar disorder.  At 
that time, the veteran reported that while he was on active 
duty at the age of 18 (the veteran was born in November 
1930), he had developed meningitis.  He was admitted to the 
hospital, his right arm was paralyzed.  He reported a 
hospital stay of seventy days.  The veteran reported that he 
has had a constant ringing in his ear since he developed 
meningitis and about two years prior he developed an 
inability to smell.  He reported that he had been diagnosed 
as having bipolar disorder.  The veteran was diagnosed 
with history of bipolar consistent with both ups and 
depression, glaucoma, history of meningitis, tinnitus, 
secondary to meningitis, and anosmia, secondary to 
meningitis.  

The veteran was accorded a personal hearing before a hearing 
officer at the RO in January 1997.  At that time, he 
testified that during the Christmas holidays in 1948, while 
he was stationed at Fort Jackson, South Carolina.  The 
veteran testified that he became dizzy and could not eat 
lunch.  He returned to his barracks and laid down.  
Afterwards, he awoke in the hospital surrounded by his 
family.  He testified that he was paralyzed and experienced 
purple and peeling skin due to his high body temperature.  He 
testified that he was treated with penicillin.

The veteran testified that he had active duty from December 
1948 to April 1950 and again from February 1951 to April 
1952.  He testified that he did not have a copy of his VA 
Form DD 214.  He testified that he felt that his elbow 
disorder and right ear tinnitus was related to the spinal 
meningitis he suffered in 1948.  The veteran testified that 
he and a fellow service acquaintance from his hometown were 
both hospitalized for spinal meningitis in December 1948.

In a statement dated in February 1997, a nurse companion 
reported that she had worked for a former service member who 
had told her that he had been hospitalized with the veteran 
at Fort Jackson, South Carolina, in 1948 for treatment of 
spinal meningitis.

In a statement received in October 1997, the veterans 
current spouse again reported that he had had meningitis 
while in service and been hospitalized from December 1948 to 
the early months of 1949.  She also reported that he had 
subsequently been sent to serve in Japan, that he had 
undergone hazing while crossing the International Date Line, 
and been subject to intense cold and damp while serving in 
Japan.  She further reported that he continued to bear scars 
from his illness, the hazing and the harsh conditions of 
service.  

In an affidavit dated in September 1998, E.H. reported that 
she had met the veteran at a pier in Seattle, Washington in 
early Spring of the year 1949.  She reported that they 
had recognized each other because they were from the same 
area.  She further reported that they were both in the Army 
and had been shipped out to Yokohama, Japan on the same ship.

The veteran was accorded a videoconference hearing before the 
undersigned Board member in October 1998.  He testified that 
he had entered active service in December 1948 and was 
discharged from service in late February or early March 1950, 
and was then released to a reserve unit before volunteering 
for active duty in 1951.  He also testified that he had been 
hospitalized for treatment of meningitis for 76 days 
beginning in during the Christmas holidays in 1948.  At the 
hearing, the veteran exhibited a number of photographs.  He 
testified that these photographs showed him in service and 
during hospitalization in 1948 and 1949.  These photographs 
were subsequently received at the Board together with his 
waiver of consideration by the RO.


Analysis

Under the provisions of 38 U.S.C.A. § 1110, 1131 (West 1991), 
service connection will be awarded for a disease or 
disability incurred in active service.  The crucial question 
in this case is whether the veteran can be recognized as 
being on active duty between December 1948 and early 1949, 
when he reportedly developed spinal meningitis.

Under authority granted in 38 U.S.C.A. § 501 (West 1991), VA 
has established requirements for verifying recognized service 
in the United States Armed Forces for purposes of eligibility 
for VA benefits.  Sarmiento v. Brown, 7 Vet. App. 80, 82-83 
(1994); 38 C.F.R. § 3.203.  That regulation provides that:
For the purpose of establishing 
entitlement to pension, compensation, 
dependency and indemnity compensation or 
burial benefits the Department of 
Veterans Affairs may accept evidence of 
service submitted by a claimant (or sent 
directly to the Department of Veterans 
Affairs by the service department), such 
as a DD Form 214, Certificate of Release 
or Discharge from Active Duty, or 
original Certificate of Discharge, 
without verification Certificate of 
Release or Discharge from Active Duty, or 
original Certificate of Discharge, 
without verification from the appropriate 
service department if the evidence meets 
the following conditions:
(1)	The evidence is a document issued by 
the service department.
A copy of an original document is 
acceptable if the copy was issued by the 
service department or if the copy was 
issued by a public custodian of records 
who certifies that it is a true and exact 
copy of the document in the custodian's 
custody; and
(2)	The document contains needed 
information as to length, time and 
character of service; and
(3)	In the opinion of the Department of 
Veterans Affairs the document is genuine 
and the information contained in it is 
accurate.
38 C.F.R. § 3.203(a).

When the evidence does not meet the criteria contained in 
§ 3.203(a), VA will request verification of service from the 
service department.  38 C.F.R. § 3.203(c).

The United States Court of Veterans Appeals (Court) has 
interpreted the provisions of 38 C.F.R. § 3.203, as requiring 
service department verification, before VA can find that a 
veteran had service in the armed forces of the United States.  
VA can accept evidence submitted by the veteran without 
service department verification only if that evidence is 
itself a document issued by the service department and VA is 
satisfied as to its authenticity and accuracy.  The Court has 
also held that VA is prohibited from finding, on any basis 
other than a service department document, which VA believes 
to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 531 
(1992).

The veteran has gone to heroic lengths to show that he was on 
active duty during the period when he asserts he developed 
spinal meningitis.  He has submitted affidavits, photos, and 
testimony at two hearings on appeal.  However, he has not 
submitted any service department documentation of his claimed 
service.  The only service department document relating to 
the veterans service, the DD 214, shows service after the 
period at issue in this case.

The veteran submitted a copy of Certification of Military 
Service showing honorable release from active duty from 
active service.  The service dates were shown from December 
1, 1948 to April 11, 1952.  This document was issued by the 
National Archives rather than the service department.  
Further, even if the service department issued that document, 
it is obviously inaccurate.  The veteran has testified that 
the reported service dates are inaccurate in that they fail 
to show a break in service from approximately February or 
March 1950 to February 1951.

VA has requested that the service department verify the 
service of the appellant.  The service department has not 
certified that the appellant had qualifying service prior to 
February 1951.  VA has complied with its obligations for 
development of the claim under the provisions of 
38 C.F.R. § 3.203(c).

The proper course for the unsuccessful veteran who believes 
that there is a reason to dispute the report of the service 
department or the contents of military records is to pursue 
such disagreement with the service department.  Sarmiento v. 
Brown, at 85.

Since the appellant did not have the requisite service to 
qualify as a veteran in 1948, he has failed to establish 
eligibility for benefits based on that service.  Even if the 
Board accepted that the veteran has current residuals of 
spinal meningitis treated in 1948 and 1949, service 
connection could not be granted because the veteran is not 
shown to have been on active service during this period.  
Where, as in this case, the law and not the facts are 
controlling, the claim must be denied as lacking legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for spinal meningitis is denied. 



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
